Citation Nr: 1747050	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-43 531	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Pension Management Center
In Milwaukee, Wisconsin


THE ISSUE

Whether the debt for overpayment of nonservice-connected pension benefits was properly calculated, to include whether the assigned effective dates for the reduction and later discontinuation of pension benefits were proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in December 2009 by the Department of Veterans Affairs (VA) Pension Center in St. Louis, Missouri.

In August 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In April 2013, the Board denied the appeal with regard to the question of whether the overpayment was properly created as well as whether it was properly calculated.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in July 2015 issued a Memorandum Decision which affirmed the Board's finding that the overpayment was properly created.  The Court also remanded the issue of whether it was properly calculated and whether the assigned effective dates for reduction and discontinuance of the Veteran's pension benefits was proper.  The Court instructed the Board to remand the matter to the Agency of Original Jurisdiction (AOJ) for issuance of a Statement of the Case to address these issues. 

The Board then remanded the matter to the AOJ in February 2016 with instructions to issue a Statement of the Case with respect to whether the amount of the overpayment was properly calculated and whether the assigned effective dates for reduction and discontinuance of benefits were proper.  A Statement of the Case was duly issued in December 2016.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of entitlement to a waiver of recovery of overpayment was addressed by the Committee on Waivers in June 2014, when the Veteran's request was denied.  (See Legacy, SOC, received 12/22/2016, p. 30.)  There is no indication that the denial of waiver was ever appealed and the issue is therefore not before the Board.  


FINDINGS OF FACT

1. The Veteran was awarded nonservice-connected pension benefits effective February 2008, with monthly payments beginning in December 2008.

2. The Veteran was awarded Social Security benefits effective July 2007, with monthly payments beginning December 2008.

3. As a single person with no dependents, the maximum annual income limit for 2009 was $11,830.

4. The Veteran received a one-time lump sum retroactive payment of Social Security benefits in the amount of $23,557 in April 2009.

5. The Veteran received payments in excess of the allowed monthly benefits, totalling $10,365, once consideration is given for the returned monthly pension check from January 2009 and the medical expenses incurred. 


CONCLUSIONS OF LAW

1. The assignment of the effective dates of January 1, 2009 and May 1, 2009, respectively, for the reduction and discontinuance of nonservice-connected pension benefits was proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.500, 3.660 (2016).

2. The criteria for assessment of an overpayment of nonservice-connected pension benefits in the amount of $10,365 have been met.  38 U.S.C.A. § 5112, (West 2014); 38 C.F.R. §§ 3.23, 3.500, 3.660 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in January 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration (SSA) and records related to the Veteran's income and medical expenses.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Law Regarding Overpayments

Nonservice-connected pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

To be eligible for nonservice-connected pension benefits, the Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The pension payment will be reduced by the amount of countable income, less deductible expenses. 

In determining annual income for pension purposes, all payments of any kind or from any source, which is received by anyone in the recipient's household, are generally counted as income during the 12-month annualization period in which received.  Only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration (SSA) are specifically included as countable income.  38 C.F.R. § 3.271 (g).  Retirement income from the SSA is also included as countable income because it is not specifically excluded under 38 C.F.R. § 3.272. 

Unreimbursed medical expenses in excess of five percent of the minimum MAPR, or for a Veteran with no dependents, may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by him.  38 C.F.R. § 3.272 (g). 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  A debtor may dispute the amount or existence of a debt, separately from a request for waiver.  See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98 (April 24, 1998). 

Reductions in the amount of pension benefits or discontinuance of such benefits may be warranted based on a change in the income or net worth of the recipient.  In such instances, VA is required to provide a proposal for reduction or discontinuance which sets forth all of the material facts and reasons and to afford the recipient 60 days to present evidence against the proposed reduction or discontinuance.  38 C.F.R. § 105 (h).  The effective date of a rating which results in the duction or discontinuance of an award as a result of change in annual income will be the end of the month in which the increase in income occurred.  38 C.F.R. § 3.660, in accordance with 38 C.F.R. § 3.501 (c).  Where an award is reduced, the reduced rate will be effective the day following the date of discontinuance of the higher amount of benefits.  38 C.F.R. § 3.501.

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Facts and Analysis

The Veteran was awarded nonservice-connected pension in a rating decision issued in November 2008.  (See Rating Decision, received 11/07/08, p. 1.)  The assigned effective date of the nonservice-connected pension was the date of claim, February 12, 2008.  (p. 2.)  

In January 2009, the Veteran notified VA that he had been awarded benefits by SSA in a recent decision.  (See Correspondence, received 01/23/2009, p. 4.)  The Veteran stated that he had been informed he was only entitled to the difference between his VA benefits amount of $985 and his SSA benefits amount of $927.  Accordingly, he believed he was entitled to only $58 per month from VA.  He enclosed a copy of the letter from SSA.  (See Third Party Correspondence, received 01/20/2009, p. 1.)  He also enclosed his most recent pension benefits check in the amount of $985, uncashed.

Information received from SSA showed that the Veteran was paid a one-time lump sum retroactive benefit payment in the amount of $24,484, paid in April 2009.  (See Financial Actions, received 07/27/2009, p. 1.)  His ongoing benefit for the year 2009 was shown as $927 per month.  (Later information showed that the amount of the benefit was actually $23,557.)

In a letter issued in September 2009, the Veteran was advised that the amount of his benefits received from SSA, beginning in January 2009, must be counted as part of the Veteran's income in assessing eligibility for nonservice-connected pension benefits.  (See Notification Letter, received 09/01/2009, p. 1.)  In addition, the lump sum payment in April 2009 was part of his countable income for the twelve month period beginning the month after the payment was received, or May 2009.  The maximum annual income limit for a veteran with no dependents was $11,830, and the lump sum payment of $24,484 was greater than the annual income limit.  As a result, VA proposed reduction of the Veteran's benefits from $985 to $58, effective January 1, 2009, and discontinuance of the benefits effect May 1, 2009.  The Veteran was advised that he could submit records of unreimbursed medical expenses for 2009 which would be considered in determining his countable income and in calculating the amount of the overpayment to be assessed.  (p. 2.)  

In December 2009 another letter was issued which amended the amount of the Veteran's proposed pension benefits for January 2009.  (See Administrative Decision, received 12/31/2009, p. 1.)  The letter advised that the benefit payment would be reduced from $985 to $108 rather than $58 for January 2009.  Benefit payments for February through May 2009 would still be $58 per month.  The letter noted that the one-time retroactive payment from SSA of $23,557 in addition to the monthly benefits of $927 meant that the Veteran's total income from SSA would be $34,681, well in excess of $11,830 allowed by law and his pension benefits would therefore stop effective May 2009.

A letter to the Veteran in March 2010 noted that the Veteran had submitted evidence of medical expenses in the amount of $1147 for the year 2009.  (See Legacy, Notification Letter, received 03/15/2010, p. 1.)  Of that, $591 was a deductible which would not offset his countable income.  As a result, the total amount of his household income would be reduced from $34,681 to $34,125.  However, this amount still exceeded the maximum allowable of $11,830.

In his Notice of Disagreement submitted in May 2010, the Veteran asserted that he should only have to repay the benefits received after the September 2009 letter.  (See Notice of Disagreement, received 05/04/2010, p. 1.)  

At the Board hearing in August 2011, the Veteran testified that when he inquired about the effect of his SSA benefits on his VA nonservice-connected pension benefits he was given several different answers.  (See Hearing Transcript, received , p. 3.)  He returned his VA check the first month, uncashed and voided, and informed VA that he thought the information he'd been given as to only being entitled to the difference between $985 and $927 was the most logical.  But he continued to receive his full amount of VA benefits each month and he therefore assumed he was entitled to them.  

The Statement of the Case issued in December 2016 provided an explanation of the calculations used with respect to the overpayment assessed to the Veteran.  (See Legacy, Statement of Case, received 12/22/2016, pp. 30-31.)  It showed that in initial calculations, the Veteran received $985 for January 2009 but was entitled to only $108, yielding an overpayment of $877 for that month.  For the months of February, March, and April 2009, the Veteran received $985 each month but was only entitled to received $58 per month, yielding an overpayment for those three months of $2,781, or $927 each month.  Finally, for the period of May through December 2009, the Veteran received $985 each month and was entitled to $0 per month, yielding a total overpayment for those eight months of $7,880.  The total overpayment was therefore $11,538; once the amount of the returned check, $985, was subtracted, the overpayment was $10,553.  After consideration of the Veteran's medical expenses, which equaled $47 per month for January, February, March, and April 2009, or $188 total, the overpayment for 2009 was computed as $10,365.  

The Veteran in this matter is appealing the assigned effective dates for the reduction and later discontinuance of his nonservice-connected pension benefits, as well as the calculation of the amount of the resulting overpayment.  Inasmuch as the effective date is crucial in calculating the amount of the overpayment, the Board will address that aspect of the appeal first.

In this instance, the Board has already found that an overpayment occurred as a result of the Veteran's receipt of SSA benefits, and that determination was affirmed by the Court.  As a result, reduction and later discontinuance of the nonservice-connected pension benefits was necessary.  The law states that where reduction or discontinuance of running awards is required because of increased income on the part of the recipient, the effective date will the end of the month in which the increase occurred, with the new lower benefit beginning the first day of the following month.  38 C.F.R. § 3.660(a)(2).  In this instance, the Veteran began receiving SSA benefits in December 2008, making reduction of benefits necessary as of December 31, 2008, with a lower payment effective January 1, 2009.  The lump sum payment from SSA was received in April 2009, making discontinuance of benefits necessary as of April 30, 2009, taking effect on May 1, 2009.  The assigned effective dates on appeal here, January 1, 2009, for the reduced payment of $108 (with a still lower payment in February through April 2009), and May 1, 2009, for the discontinuance of benefits, are therefore appropriate under the relevant regulations.  38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.105(h), 3.500(c), and 3.660. 

After considering all of the evidence of record, to include that set forth above, the Board finds that the amount of the overpayment, calculated as $10,365, is correct.  Specifically, as described in the December 2016 Statement of the Case, the Veteran incurred an overpayment of $877 for the month of January 2009, overpayments totalling $2,781 for February through April 2009, and overpayments totalling $7,880 for the months of May through December 2009.  The sum of these overpayments is $1,538.  The amount of the check returned by the Veteran in January 2009, $985, must be subtracted, yielding an overpayment balance of $10,553.  This balance was further reduced by the amount of medical expenses paid by the Veteran prior to May 30, 2009, which the Statement of Case calculated as $188.  Thus, the assessed overpayment of $10,365 is correct.  38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.105, 3.500, 3.660.



ORDER

The assigned effective dates of January 1, 2009, and May 1, 2009, respectively, for reduction and discontinuance of nonservice-connected pension benefit payments were proper.

The amount of the overpayment to the Veteran for nonservice-connected pension benefits in 2009, $10,365, is correct.






______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


